In the Fourth Court Of Appeals


                                    Fourth Court Of Appeals District              ?015!;;\Y 13    pi 1 \-

                                    San Antonio Texas Bexar County
                                                                                            i


Maryann Castro


V.



Manuel Castro


                                                        Re: Court Of Appeals Number: 04-14-00785-CV


                                                                Trial Court Case 2011 -CI-15957


MOTION FOR ACTION FOR BILL OF REVIEW BSI MORTGAGE STATEMENT TO MODIFY AGREEMENT FOR

FINAL DIVORCE SIGNED OCT 30, 2013 SET ASIDE DIVORCE DECREE TO FILE A DIVORCE DECREE WITH

CORRECT INFORMATION NOT FRAUD




TO THE HONARABIE JUSTICES OF THE FOURTH COURT OF APPEAL


Appellant Maryann Castro prays for Justice Appellant Maryann Castro was wronged and Appellee

Manuel Castro Conspired to commit fraud to harm Appellant Maryann Castro.


Appellee Manuel Castro owes the mortgage, taxes, insurance Appellee Manuel Castro was not paying

the home mortgage but yet attempted to over value Community at 125,000 and was willing to

conspire to commit fraud and attempted to Collect 40,000 in fraud equity against the Community he

abandoned and did not make any mortgage payments. Appellant Maryann Castro has suffered and
prays for Justice and the Relief she is entitled to. Texas family code 7.009 house bill 908 was enacted
in 2011 during legislative session a new section 7.009 entitled fraud on the Community Division and

Disposition of reconstituted Estate this is needed in this case for Justice Appellee Manuel Castro
Committed fraud on the Community to harm Appellant Maryann Castro and 3rd party nonspouse
Mistress Christina Pacheco was involved in harming Appellant Maryann Castro the Spouse of Appellee
Manuel Castro 29 years .Appellant Maryann Castro prays for Justice and relief. Upon marriage,        a
fiduciary duty arises S46(Tex.App-Texarkana 1996,writ denied)between spouses.Accordingly,in Marsh
v. And marriage ended when Counsel Joseph Appelt enforce the Agreement for Final Divorce knowing

Appellant Maryann Castro was challenging the Agreement for fraud Judge Nellermoc signed off on it
with Prejudice against Appellant Maryann Castro who was there in Civil Court her right was not given

to be heard in Nov 2014 Appellant Maryann Castro had an appointment to be there too in CIVIL Court
to stop the fraud and misconduct of Counsel Joseph Appelt who was harming Appellant Maryann

Castro. Counsel Joseph Appelt Committed a legal malpractice process his client divorce while in active

bankruptcy Oct 30,2013 he has been reported to the State Bar.
             Maryann-Castro pro-s

Respectfully     (   )


1501 Olive


Jourdanton Texas 78026


830-406-0133 pacattitude2014@gmail,com